Hill, J.
Where an injury occurred to an employee of the Central of Georgia Railway Company prior to the date of the proclamation of the President of the United States and of the act of Congress of March 21, 1918, placing the railroads of the country in the hands of a director-general for operation, and subsequently the injured employee, while the Central of Georgia Railway Company, in pursuance of the terms of the proclamation and the act of Congress, was in the director-general’s possession and control, brought suit against the director-general to recover damages for the injury, and the allegations of the petition, after an amendment had been allowed striking the director-general’s name as defendant, set forth a cause of action against the railway corporation, and the petition and the process were served both upon the director-general and the railway company, although the process was directed to director-general alone, it was error not to allow an amendment to the process, presented by the plaintiff, striking the name of the director-general and substituting the railway corporation as the defendant, the suit being in effect one against the corporation. Robinson v. Central of Georgia Ry. Co., 150 Ga. 41 (102 S. E. 532).

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.